Citation Nr: 0033943	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  99-21 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
varicose veins and thrombophlebitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from March 1946 to December 
1947.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied an 
evaluation greater than 50 percent for varicose veins and 
thrombophlebitis. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2.  The veteran's right leg varicose veins and 
thrombophlebitis are manifested by tortuous and moderate 
varicose veins with mild tenderness, but no ulcers or 
elevated edema are appreciated.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 50 
percent for varicose veins and thrombophlebitis have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 4.104, 
Diagnostic Code 7120 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

A review of the record reveals that the RO granted service 
connection for right leg varicose veins and thrombophlebitis 
in a rating action dated in September 1967 and assigned a 
50 percent evaluation from April 28, 1967.  At that time, the 
RO considered clinical findings of varicose veins that 
predated service and were aggravated during the veteran's 
period of service.  
VA outpatient records dated in 1994 and 1995 disclosed in 
pertinent part that the veteran was treated on several 
occasions for varicose veins for both legs.  Such records do 
not indicate an increase in the severity of the veteran's 
right leg disorder and do indicate resolved symptoms.  

VA outpatient dated in 1995 and 1996 reveal bulging veins, 
with soft and cool skin and no ulcers or swelling.  

The veteran failed to report for VA examination scheduled for 
May 1996.

Hospital records extending from 1997 to 1998 did not relate 
to the veteran's current claim.

VA examination in January 1999 reveals complaints of an 
inability to climb stairs or garden and walking or standing 
too much caused pain and cramping.  On examination, the 
examiner noted prominent varicose veins in the calf most 
posteriorly bilaterally without ulcer or scar.  There were no 
venostasis changes and elevated edema was absent.  There was 
no stasis pigmentation and no eczema.  Varicose veins were 
appreciated on the right lower extremity and were rather 
tortuous and moderate in size.  They were visible when the 
veteran stood upright and the longest on the right side was 
four centimeters.  The diagnosis was varicose veins and 
status post thrombophlebitis.  The veteran complained of pain 
when standing for more than a short length of time, perhaps 
five minutes and he stated that he developed pooling in the 
lower extremities.  He used compression stockings in the 
past, but they caused further pain.  

II. Pertinent Law and Regulations

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Each disability must be viewed in relation to its 
history with an emphasis placed on the limitation of activity 
imposed by that disability.  38 C.F.R. § 4.1.  The degrees of 
disability contemplated in the evaluative rating process are 
considered adequate to compensate for loss of working time 
due to exacerbation or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. 
§ 4.1.

Where there is a question as to which of two evaluations 
applies to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2000).

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308, 311, 
(1991), where a law or regulation changes after the claim has 
been filed or reopened before an administrative or judicial 
process has concluded, the version most favorable to the 
veteran applies unless Congress provides otherwise, or 
permits the VA Secretary to do otherwise.

On January 12, 1998, the law related to cardiovascular 
diseases changed.  
The Board observes that, pursuant to those laws and 
regulations in effect prior to January 12, 1998, a 10 percent 
evaluation for service-connected unilateral varicose veins is 
warranted where there are moderate varicosities of the 
superficial veins below the knee accompanied by symptoms of 
pain or cramping on exertion.  A 20 percent evaluation, under 
those same laws and regulations, requires the presence of 
moderately severe unilateral varicose veins involving the 
superficial veins above and below the knee with involvement 
of the long saphenous vein, varicosities ranging in size from 
1 to 2 centimeters in diameter, and symptoms of pain or 
cramping on exertion, but with no involvement of the deep 
circulation. 

A 40 percent evaluation for service-connected unilateral 
varicose veins would require demonstrated evidence of severe 
varicose veins involving the superficial veins above and 
below the knee with involvement of the long saphenous vein, 
varicosities ranging over 2 centimeters in diameter, marked 
distortion and sacculation, edema, and episodes of 
ulceration, but with no involvement of the deep circulation.  
A 50 percent evaluation for unilateral varicose veins 
requires pronounced symptoms, findings of a severe condition 
with secondary involvement of the deep circulation, as 
demonstrated by Trendelenburg's and Perthe's tests, with 
ulceration and pigmentation.  38 C.F.R. Part 4, Code 7120 
(effective prior to January 12, 1998).

Under the current schedular criteria in effect for the 
evaluation of service-connected varicose veins, a 10 percent 
evaluation is warranted where there is evidence of 
intermittent edema of an extremity, or aching and fatigue in 
the leg after prolonged standing or walking, with symptoms 
relieved by elevation of the extremity or compression 
hosiery.  A 20 percent evaluation would require demonstrated 
evidence of persistent edema, incompletely relieved by 
elevation of the extremity, with or without beginning stasis 
pigmentation or eczema. 

In like manner, a 40 percent evaluation would require 
evidence of persistent edema and stasis pigmentation, or 
eczema, with or without intermittent ulceration.  A 60 
percent evaluation would require evidence of persistent edema 
or subcutaneous induration, stasis pigmentation, or eczema, 
and persistent ulceration.  A 100 percent rating would 
require massive board-like edema with constant pain at rest.  
38 C.F.R. Part 4, Code 7120 (effective January 12, 1998).

The Board notes that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination and a 
claimant, without good cause, fails to report for such 
examination scheduled in tandem with a claim for increase, 
the claim shall be denied.  Examples of good cause include, 
but are not limited to, illness or hospitalization of the 
claimant, death of an immediate family member, etc.  
38 C.F.R. § 3.655 (2000).

III. Analysis

The veteran contends that he is entitled to an evaluation 
greater than his current 50 percent for varicose veins and 
thrombophlebitis and maintains that he has presented 
competent clinical evidence in support of his claim.  
Although the regulations require a review of past medical 
history of a service-connected disability, they do not give 
past medical reports precedence over current examinations.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Based on the aforementioned clinical data of record, the 
veteran currently suffers from varicose veins, status post 
thrombophlebitis appreciated in the right lower calf.  
Nonetheless, the most recent medical evidence reveals no 
current edema, ulceration, pigmentation, or eczema in the 
right lower extremity.  As noted above, under the current 
regulation, a 60 percent evaluation requires clinical 
evidence of persistent edema and subcutaneous induration, 
stasis pigmentation, or eczema, and persistent ulceration.  
In this light, impairment associated with the veteran's 
varicose veins and thrombophlebitis does not rise to the 
level required for the next higher rating of 60 percent under 
the current law and regulations.  

Moreover, under the former regulations, the maximum rating 
available is 50 percent for unilateral varicose veins and 
thrombophlebitis.  See 38 C.F.R. Part 4, Code 7120 (effective 
prior to January 12, 1998).  Thus, the veteran's current 
rating of 50 percent under those regulations is the maximum 
rating available.  

Additionally, the veteran has not presented evidence of the 
necessary skills and qualifications to render a competent 
medical opinion.  The Board notes here that evidence that 
requires medical knowledge, such as in this case, must be 
provided by someone qualified as an expert by knowledge, 
skill, experience, training, or education.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, the veteran's 
statements of increased severity in the symptomatology 
associated with his varicose veins and thrombophlebitis do 
not equate with competent medical evidence required to 
substantiate his claim.  

Overall, the clinical data of record approximates the 
criteria for the current 50 percent rating.  Although the 
veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim for an evaluation in excess 
of 50 percent for varicose veins and thrombophlebitis.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).    In 
addition, the veteran has presented no evidence sufficient to 
indicate that the disorder represents an unusual or 
exceptional disability picture justifying an extraschedular 
rating under 38 C.F.R. § 3.321 (b)(1)(2000). 


ORDER

Entitlement to an evaluation in excess of 50 percent for 
varicose veins and thrombophlebitis is denied.



		
	John E. Ormond, Jr. 
	Veterans Law Judge
	Board of Veterans' Appeals

 

